On Rehearing.
In original opinion, at beginning, it is stated that there was a "verdict for Brown for an undivided one-third interest in 60 acres." There was simply a finding by the jury on special issues, and the use of the word "verdict" was inadvertent. We should have used "judgment." Correction has been made in the original opinion.
A careful consideration of the motion confirms the view that, under the peculiar facts of this case, it was properly found by the jury that the relationship of attorney and client existed between Morris and Brown, and judgment was properly rendered upon the findings of the jury in the latter's favor. The motion for rehearing is overruled.
In response to request of appellant, additional findings of fact are denied. The original opinion is so amended as to make the special issues submitted by the trial court and the answers thereto, and the additional findings of fact contained in the opinion, the findings of fact in this case, which we consider sufficient.